Title: To Alexander Hamilton from William Heth, 16 June 1791
From: Heth, William
To: Hamilton, Alexander


Collectors OfficeBermuda Hundred [Virginia] 16th June 1791
Dr Sir
(Private)
This will be accompanied with a public letter, enclosing a statement of outward tonnage.
Having readily complyed with your wishes in this instance; and as I ever shall be, to furnish you with any information in my power, or which the books or files in this office can afford, you will not I trust be displeased at my asking yr private opinion of the legality of such requests. Is it not requiring extra services of Collectors wch. are quite independent of the defined duties of their offices, such as are not contemplated in the law under which they were appointed, and for which, consequently, no compensation is provided? Ought the labor or time of any man to be ask’d by the public for nothing? The Collectors, not having, like the favorite officers of Congress, the Loan Officers, who were on handsome salaries; any thing allowed them for Clerks wages, office rent, or extra services & expences, I consider every thing required of them, which is not defined, or comprehended in the latter part of the 6th. sectn. of the Collection law, as unjustifiable and oppressive, and with which, they are not obliged to comply. “They are to keep their books agreeably to forms prescribed &c.” This we do. “They are also to submit their books &c. to the Inspection of such persons as may be appointed.” Very different this, from being called upon to furnish such returns or statements from time to time, as those books & papers might afford to such Officers of Inspection and which, are no ways connected with the accounts, which are to be transmitted as often as required for settlement. They have no emoluments whatsoever, but what arises from business actually performed (for much of which, they are mainly paid) and are subject to all expences incidental to their Offices. How unjust then, that they should be liable, to be called upon to do something for nothing?
These questions and observations are now, with great respect and humility, submitted to you, in order to enforce the propriety & equity, nay, the absolute Justice, of allowing the Collectors something in the way of Salary, as a compensation for extra services rendered to government, and for extra expences. For tho’ I am well convinced that your duty has & will frequently oblige you to call upon the Collectors to do things out of the line of their current, or defined duty (and in wch. I trust you will never be disappointed), yet, I am as well assured that, if you think me right, you have too much candor not to confirm my opinions, and too much Justice to withhold you endeavors to obtain proper & equitable provisions. If I am wrong, I feel a persuation, that your friendship for me, will not suffer me to remain so. And you know the great respect wch. I have, and ever shall be, disposed to pay to your opinions.
Being with the most sincere esteem, respect and friendship   Dr sir   Yr obt Srt
W Heth
The Hnble Alex Hamilton Esqr.
